Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langerman USPN 5628795.
Langerman discloses a prosthetic capsular device (see Fig 4) to be inserted in a natural capsular bag of an eye, the prosthetic capsular device comprising:
a single piece housing structure configured to contain one or more refractive surfaces and/or intraocular lenses (IOLs), the single piece housing structure comprising: 
an anterior portion comprising an arcuate anterior opening configured to allow at least one of insertion, removal, or replacement of the one or more refractive surfaces and/or IOLs, wherein the arcuate anterior opening is further configured to couple to a first refractive surface or IOL; and a continuous anterior sidewall comprising:
a first anterior section adjacent to the anterior opening, the first anterior section extending from the anterior opening to an anterior transition point; and
a second anterior section extending posteriorly from the anterior transition point to a central point of the single piece housing structure,
a posterior portion comprising a posterior opening configured to couple with a second refractive surface or IOL; and a continuous posterior sidewall comprising a first posterior section adjacent to the posterior opening, the first posterior section extending from the posterior opening to a posterior transition point; and a second posterior section extending anteriorly from the posterior transition point to the central point of the single piece housing structure; and the central point dividing the anterior portion and the posterior portion, wherein the continuous anterior sidewall and the continuous posterior sidewall form a groove along an interior of the single piece housing structure, wherein the groove is configured to receive a third refractive surface or IOL and wherein the groove is configured to prevent movement of the third refractive surface anteriorly or posteriorly within the single piece housing structure, and wherein a distance between the anterior opening and the posterior opening comprises a thickness of the single piece housing structure, wherein the thickness is stabilized when the single piece housing structure is in a resting position.
Note the central groove and anterior and posterior openings are fully capable of receiving an IOL or refractive device implanted thereat.
Regarding claims 3-7 see Figures 11-14,16,18-21,23,25,26 showing holes/apertures, tabs, projections, or other orientation designation markers.
Regarding claim 8, an internal cavity is present (see at least Figure 4,25,33).
Regarding claim 9, the device self expands (see column 20 lines 10-31).
Regarding claims 10-11, the functional recitations of the claims are dependent on the eye into which it is implanted, and the device is fully capable of placement in a variety of variously dimensioned eyes to meet the function.
Regarding claim 12, the device may be implanted alone or have IOL(s) subsequently implanted therein.
Regarding claim 13,15,16,17,18,21 see Figure 6.
Regarding claim 14, see column 8 lines 27-36.
Regarding claim 19 see Figures 8A,15B,17A
Regarding claim 20 see Figures 5,7,9-13
Regarding claims 22-23, Figure 6 shows both curved and straight portions for each of the anterior and posterior sections.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/           Primary Examiner, Art Unit 3774